Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 1 of 19 PageID: 731



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY




    KITCHEN & ASSOCAITES
    SERVICES, INC.,                        1:19-cv-10995-NLH-JS

                   Plaintiff,             OPINION

          v.

    HAVEN CAMPUS COMMUNITIES,

                   Defendant.



APPEARANCES:

PAIGE M. BELLINO
STEPHEN MCNALLY
CHIUMENTO MCNALLY, LLC
ONE ECHELON PLAZA
227 LAUREL ROAD, SUITE 100
VOORHEES, NJ 08043

      Attorneys for the Plaintiff.

MATTHEW S. ROGERS
123 PROSPECT STREET
RIDGEWOOD, NJ 07451

      Attorney for the Defendant.


HILLMAN, District Judge

      This matter comes before the Court by way of Plaintiff

Kitchen & Associate Services, Inc.’s motion to dismiss several

counterclaims by Defendant Haven Campus Communities.           (ECF No.




                                     1
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 2 of 19 PageID: 732



36.)    For the reasons stated below, the Court will grant in part

and deny in part Plaintiff’s motion to dismiss.

                                BACKGROUND

       The current matter is part of a larger dispute between the

parties.    Both parties are involved in the business of designing

and constructing student campus housing across the country.

Plaintiff operates out of New Jersey, while Defendant operates

out of Georgia.

       The parties first met at an industry conference in Austin,

Texas in May 2014.     The parties agreed to enter into a series of

contracts in which Plaintiff Kitchen & Associates Services, Inc.

would provide Defendant Haven Campus Communities with interior

design, architectural, and engineering services related to

housing projects at various universities.          (ECF No. 1-1

(“Compl.”) at ¶3); (ECF No. 18-1 (“Keyser Cert.”) at ¶4.)             These

contracts involved housing projects in Indiana, Texas, North

Carolina, and Florida.      (Keyser Cert. at ¶¶4, 12); (ECF No. 7-1

(“Boyle Aff.”) at ¶5.)

       Because the parties are located in different states, much

of their collaboration has been conducted via email and

telephone conference.      As noted in the Court’s earlier opinion

in this case, Defendant was “attracted to the idea of working

with [Plaintiff] because [it] could perform work electronically

with minimal, if any face-to-face interaction.”           Kitchen &


                                     2
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 3 of 19 PageID: 733



Assocs. Servs., Inc. v. Haven Campus Communities, No. 1:19-

10995, 2019 WL 6606857, at *2 (D.N.J. Dec. 4, 2019) (citing

Keyser Cert. at ¶ 7).       Once Plaintiff completed its work,

Defendant would generally mail payment via check to Plaintiff’s

office in Collingswood, New Jersey.         (Keyser Cert. at ¶21).

      Some of the projects Plaintiff and Defendant collaborated

on were completed, like the North Carolina project.           Others,

such as the Indiana Purdue University, Indianapolis, Indiana

project, were never constructed.         Kitchen also contends that

these projects were conducted in collaboration with entities

related to Defendant, such as Haven-Fayetteville, LLC and Haven

Charlotte, LLC.

      In March 2019, Plaintiff filed a suit against Defendant in

New Jersey state court.      Plaintiff’s complaint contained seven

counts: (1) Breach of Contract; (2) Breach of Contract Implied

in Law; (3) Breach of Contract Implied in Fact; (4) Outstanding

Book Account; (5) Unjust Enrichment; (6) Promise to Pay; and (7)

Violation of the Prompt Payment Act.         In sum, Plaintiff alleged

that Defendant owed an outstanding balance of $586,804.01 plus

interest.    (See Compl.)

      Defendant removed this action in April 2019.          (ECF No. 1.)

After failing to file an answer or pre-answer motion, the Clerk

entered default against Defendant.        (ECF No. 5.)     Defendant

later filed three motions: a motion to dismiss the complaint, a


                                     3
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 4 of 19 PageID: 734



motion for an extension of time to file its motion to dismiss,

and a motion to set aside the Clerk’s entry of default.            (ECF

Nos. 7-8, 21.)     In December 2019, this Court denied Defendant’s

motion to dismiss and granted both Defendant’s motion for an

extension of time and its motion to set aside default.            (ECF No.

29.)

       Shortly thereafter, Defendant filed an answer and

counterclaims against Plaintiff.         Defendant’s answer contained

fourteen affirmative defenses,1 and denied substantial portions

of Plaintiff’s complaint.       Defendant also asserted five

counterclaims against Plaintiff: (1) Breach of Contract

Regarding Indiana Project; (2) Breach of Contract Regarding

North Carolina Project; (3) Negligence/Professional Malpractice



1 These defenses include: (1) the work Plaintiff did was of no
value to Defendant; (2) Plaintiff knew the project was
speculative; (3) Plaintiff’s claims are barred by prior breach
of contract; (4) Plaintiff increased the risk to Defendant and
discharged it; (5) Plaintiff’s claim are barred because
Defendant never entered into an “outstanding book account”
relationship with Plaintiff; (6) Plaintiff’s claim are barred
because this matter is not governed by New Jersey law and its
claims have no standing under the applicable law; (7) Plaintiff
cannot claim unjust enrichment where the services provided have
no value; (8) Plaintiff did not deal with a representative of
Defendant with authority to bind Defendant; (9) Plaintiff cannot
claim quantum meruit where the services Plaintiff provided have
no value; (10) Plaintiff did not deal with a representative of
Defendant with authority to bind; (11) Plaintiff failed to
mitigate damages; (12) Plaintiff’s claim is subject to set-off;
(13) Plaintiff’s claim is inflated an unreasonable; (14)
Plaintiff’s claims are barred by unclean hands. (See ECF No.
32.)


                                     4
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 5 of 19 PageID: 735



Regarding North Carolina Project; (4) Misrepresentation

Regarding North Carolina Project; and (5) Misrepresentation

Regarding North Carolina Project.        (ECF No. 32.)     In contrast to

Plaintiff’s claims, which only relate to the Indiana Project,

Defendant’s counterclaims also relate to a project the parties

completed in North Carolina.       This project was governed by the

“NCC Contract” between Plaintiff and Haven-Charlotte, LLC, a

non-party in this action.

      Plaintiff filed a motion to dismiss counts two through five

of Defendant’s counterclaims in February 2020.           (ECF No. 36.)

Plaintiff contends that counts two through five of Defendant’s

counterclaims should be dismissed pursuant to the forum non

conveniens doctrine or, in the alternative, transferred to

another district.2     This matter has been fully briefed and is

ripe for adjudication.




2 Plaintiff also sought to dismiss counterclaims 2-5 pursuant to
Federal Rule of Civil Procedure 12(b)(6) on the grounds that
Defendant has failed to satisfy a condition precedent. Shortly
before filing its opposition to Plaintiff’s motion to dismiss,
Defendant filed a request for mediation with the American
Arbitration Association. Accordingly, Plaintiff has withdrawn
its request for dismissal on the grounds that the Defendant has
failed to satisfy a condition precedent. The parties agree to
participate in mediation in good faith.   (ECF No. 46, at 3-4).
Because Plaintiff has withdrawn its motion with respect to this
argument, the Court will not rule on whether Defendant has
adequately stated a claim under Rule 12(b)(6).


                                     5
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 6 of 19 PageID: 736




                                DISCUSSION

   A. Subject Matter Jurisdiction

      This Court has original jurisdiction under 28 U.S.C. §

1332(a) because there is complete diversity between the parties.

   B. Motion to Dismiss Standard under Forum Non Conveniens

      In general, the Supreme Court has warned against disturbing

a plaintiff’s choice of forum.        See Piper Aircraft Co. v. Reyno,

454 U.S. 235, 241 (1981) (citing Gulf Oil Corp. v. Gilbert, 330

U.S. 501 (1947) and Koster v. Lumberments Mut. Cas. Co., 330

U.S. 518 (1947)).     However, a court has discretion to dismiss a

case on forum non conveniens grounds “when an alternative forum

has jurisdiction to hear [the] case, and . . . trial in the

chosen forum would establish . . . oppressiveness and vexation

to a defendant . . . out of all proportion to plaintiff’s

convenience, or . . . the chosen forum [is] inappropriate

because of considerations affecting the court’s own

administrative and legal problems.”        Sinochem Intern. Co. Ltd.

v. Malaysia Intern. Shipping Corp., 549 U.S. 422, 430 (2007)

(citations omitted).      Dismissal for forum non conveniens is a

reflection of a court’s assessment of a “range of

considerations, most notably the convenience to the parties and

the practical difficulties that can attend the adjudication of a




                                     6
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 7 of 19 PageID: 737



dispute in a certain locality.”          Id. (citing Quackenbush v.

Allstate Ins. Co., 517 U.S. 706, 723 (1996)).

      The Supreme Court has described forum non conveniens as “a

supervening venue provision, permitting displacement of the

ordinary rules of venue when, in light of certain conditions,

the trial court things that jurisdiction ought to be declined.”

Id.   With this description in mind, the Supreme Court has also

stated that “the common-law doctrine of forum non conveniens

‘has continuing application [in federal courts] only in cases

where the alternative forum is abroad’ . . . and perhaps in rare

instances where a state or territorial court serves litigational

convenience best.”     Id. (citing American Dredging Co. v. Miller,

510 U.S. 443, 447-48 (1994) and 14D C. Wright, A. Miller, & E.

Cooper, Federal Practice and Procedure § 3828, pp. 620–623, and

nn. 9–10 (3d ed. 2007)).

      To guide trial courts in exercising this discretion, the

Supreme Court has provided a list of private and public interest

factors.    The private factors include:

      relative ease of access to sources of proof; availability
      of compulsory process for attendance of unwilling, and
      the cost of obtaining attendance of willing, witnesses;
      possibility of view of premises, if view would be
      appropriate to the action; and all other practical
      problems that make trial of a case easy, expeditious and
      inexpensive.

Piper Aircraft Co., 454 U.S. at 241 n. 6 (quoting Gulf Oil Corp.,

330 U.S. at 508).     The public factors include:


                                     7
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 8 of 19 PageID: 738



      the administrative difficulties flowing from court
      congestion; the “local interest in having localized
      controversies decided at home”; the interest in having
      the trial of a diversity case in a forum that is at home
      with the law that must govern the action; the avoidance
      of unnecessary problems in conflict of laws, or in the
      application of foreign law; and the unfairness of
      burdening citizens in an unrelated forum with jury duty.
Id.

      The Court will address these factors as they relate to this

matter below.

   C. Standard for Motion to Transfer Venue

      Section 1404(a) states that “[f]or the convenience of

parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or

division where it might have been brought or to any district or

division to which all parties have consented.”          28 U.S.C. §

1404(a).     Analysis of whether a transfer is appropriate under §

1404(a) is flexible, and based on the unique facts of the case.

Ricoh Co. v. Honeywell, Inc., 817 F. Supp. 473, 479 (D.N.J.

1993).

      The Court of Appeals for the Third Circuit has provided

interest factors, both public and private, for a court to

consider when undertaking analysis of whether to transfer under

§ 1404(a).    Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d

Cir. 1995).    The private interest factors are: (1) the

plaintiff’s forum preference; (2) the defendant’s forum

preference; (3) where the claim arose; (4) the convenience of


                                     8
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 9 of 19 PageID: 739



the parties; (5) the convenience of the witnesses; and (6) the

location of books and records. Id.

      The public interest factors are: (1) the enforceability of

the judgment; (2) practical considerations that could make the

trial easy, expeditious, or inexpensive; (3) the relative

administrative difficulty from court congestion; (4) local

interest in deciding local controversies at home; (5) public

policies of the fora; and (6) the familiarity of the trial judge

with applicable state law in diversity cases.          Id. at 879-80.

   D. Analysis

      1. Dismissal for Forum Non Conveniens

      Plaintiff argues that Defendant’s counterclaims should be

dismissed or transferred under the doctrine of forum non

conveniens because, according to Plaintiff, it would make little

sense to litigate Defendant’s counterclaims regarding the North

Carolina project at the same time that the parties litigate the

Indiana project claims.

      Plaintiff offers several arguments for why these

counterclaims should be dismissed to North Carolina state court.

(ECF No. 36-1.)     First, Plaintiff again underscores that the

parties to the NCC Contract are different than the parties

involved in the claims relating to the Indiana Project.            Next,

Plaintiff highlights that unlike the North Carolina Project, the

Indiana Project was never completed.         Third, Plaintiff asserts


                                     9
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 10 of 19 PageID: 740



that there are many potential witnesses and parties implicated

in Defendant’s counterclaims over which this Court would lack

personal jurisdiction.       Fourth, Plaintiff points out that New

Jersey is not Defendant’s home forum, a fact which Plaintiff

asserts is critical to a forum non conveniens analysis.

Plaintiff argues that because Defendant previously filed a

motion to dismiss based on lack of personal jurisdiction,

Defendant’s decision to bring these counterclaims at this point

should be considered tactical and for the sole purpose of

creating leverage that Defendant otherwise lacks.

      Plaintiff alleges that North Carolina state court is the

proper alternative forum for these claims because most of the

witnesses and evidence is in North Carolina.          Plaintiff further

alleges that North Carolina has a strong local interest in

hearing Defendant’s counterclaims as the project was completed

in North Carolina.

      Defendant asserts that Kitchen is not entitled to dismiss

based on forum non conveniens.        (ECF No. 44.)     According to

Defendant, forum non conveniens does not apply to its

counterclaims because: (a) Kitchen is the Plaintiff and forum

non conveniens is a doctrine to be invoked by defendants; (b)

Plaintiff selected New Jersey as the forum; (c) Plaintiff is a

citizen of New Jersey; and (d) Haven is merely alleging a

counterclaim in the forum selected by Plaintiff.           Defendant


                                     10
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 11 of 19 PageID: 741



maintains that it could not possibly be forum shopping because

in this case Plaintiff selected the forum.

      The parties agree that this is a unique situation.

Plaintiff maintains that it is “extremely rare for a defendant

in a lawsuit to file a counterclaim which is not germane or

connected in any way to the original action filed against it”

and acknowledges that this matter may be the first of its kind.

(ECF No. 46, at 6.)

      Though the parties may be convinced that the present case

is unique, the Court will apply the standard forum non

conveniens analysis.      The Court will decline to dismiss

counterclaims two through five under the doctrine of forum non

conveniens.     North Carolina state court, the alternative forum

identified by Kitchen, is not abroad.         Kitchen is therefore

tasked with demonstrating that this is one of the rare instances

in which a state court in North Carolina would “serve[]

litigational convenience best.”        Sinochem Intern. Co. Ltd., 549

U.S. at 430.

      Kitchen has alleged that North Carolina has an interest in

hearing these claims because the project is located in North

Carolina.    New Jersey may also have an interest in hearing these

claims, as Kitchen is a New Jersey corporation.           Kitchen has

further alleged that most of the sources of proof and witnesses

relating to Haven’s counterclaims are located in North Carolina.


                                     11
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 12 of 19 PageID: 742



While it may be true that certain relevant witnesses, like the

contractors involved in this project, are located in North

Carolina, the Court has previously observed that the parties

conducted much of their business relationship through email and

over the telephone.      Kitchen & Assocs. Servs., Inc., 2019 WL

6606857, at *2.     These documents and sources of proof would

likely be available in the current forum.          As a New Jersey

corporation who selected New Jersey as the forum to litigate its

claims against Haven, the Court cannot conclude that hearing

Haven’s counterclaims in the same forum would be oppressive and

a vexation.     Sinochem Intern. Co. Ltd., 549 U.S. at 430.

      Though Kitchen is correct that it may be more convenient to

litigate these counterclaims in North Carolina, Kitchen has

fallen short of the requirements for dismissal under the

doctrine of forum non conveniens.         Therefore, the Court will

deny Plaintiff’s motion to dismiss on that basis.

      2. Transfer under 28 U.S.C. § 1404

      Alternatively, Kitchen explains it does not oppose the idea

of this Court transferring counterclaims 2-5 to the Western

District of North Carolina pursuant to 28 U.S.C. § 1404.

Somewhat inconsistently, Kitchen also states transfer is not a

valid option in this case because this action did not originate

in a federal court; however, this Court has the “discretion to

carve out compromises and impose conditions when entertaining a


                                     12
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 13 of 19 PageID: 743



motion to dismiss for forum non conveniens.”          (ECF No. 46 at 8-

9.)   Defendant fails to respond to this argument and only argues

why this Court should not dismiss or transfer counterclaims 2-5

pursuant to forum non conveniens.

      This Court does not agree with Kitchen’s reading of § 1404

and instead recognizes transfer under § 1404 may appropriate

even if the matter was originally filed in state court and later

removed.    See, e.g., Kidstar v. Facebook, Inc., No. 18-13558,

2020 WL 4382279, at *1, 5 (D.N.J. July 31, 2020) (granting

defendants’ motion to transfer venue even though defendants

removed the matter from New Jersey state court); Dawood v.

LaTouche, No. 17-04591, 2018 WL 925007, at *1 (E.D. Pa. Feb. 16,

2019) (citations omitted) (“Dawood sued LaTouche and Dove in the

Philadelphia County Court of Common Pleas.          After removing

Dawood’s Complaint to federal court, LaTouche and Dove filed a

Motion to Transfer Pursuant to 28 U.S.C. § 1404(a). The Court

grants the motion.).      This Court previously found that Kitchen

was unable to satisfy the more demanding standard of dismissing

counterclaims 2 - 5 pursuant to forum non conveniens doctrine

where the alternative location was a state court rather than

abroad.    Nevertheless, this Court finds under a § 1404 analysis

the Western District of North Carolina is a more convenient

forum to hear counterclaims 2-5, which relate solely to the

North Carolina Project.


                                     13
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 14 of 19 PageID: 744



      This Courts’ analysis first starts with weighing the

private factors.      First, a plaintiff’s forum choice generally is

entitled to deference.       See Jumara, 55 F.3d at 880.       However,

when the central dispute in a lawsuit arose from events that

occurred exclusively in another forum, as is the case here,

courts give substantially less weight to the plaintiff's forum

choice.     See Goldstein v. MGM Grand Hotel & Casino, No. 15-4173,

2015 WL 9918414, at *2 (D.N.J. Nov. 5, 2015) (finding that “the

plaintiff’s choice of forum is discounted significantly where

the case has little connection with the chosen forum, and the

nucleus of operative facts occurred elsewhere”) (internal

quotations omitted); see also Foster v. Marriott Resort Hosp.

Corp., No. 17-12901, 2018 WL 3360763, at *2 (D.N.J. July 10,

2018) (noting that “[t]his court has frequently disregarded a

plaintiff's preferred venue when New Jersey has little

connection to the operative facts”).         Here, while Haven,

Counter-Plaintiff, clearly prefers to litigate the counterclaims

relating to the North Carolina Project in New Jersey, the events

giving rise to those counterclaims occurred solely in North

Carolina.    Counter-Plaintiff’s forum choice is thus given

substantially less deference.

      The second factor, Counter-Defendant’s preference, weighs

in favor of transfer, as Kitchen prefers to litigate the

counterclaims related exclusively to the North Carolina Project


                                     14
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 15 of 19 PageID: 745



in the Western District of North Carolina.          Second and

similarly, because Haven’s counterclaims arose from events that

occurred in North Carolina, this third factor weighs in favor of

transfer.    See Mancini v. Benihana Nat. Corp., No. 13-03167,

2013 WL 6147808, at *2 (D.N.J. Nov. 22, 2013) (“That the

operative facts giving rise to the action occurred in another

district weighs in favor of transfer.”).

      Third, the final three factors—–convenience of the

witnesses, location of books and records, and convenience of the

parties—–also slightly weigh in favor of transferring this

matter to the Western District of North Carolina.            This Court

recognizes a large portion of the evidence may be available in

this forum given the frequency of email usage; however, as

Kitchen notes, the North Carolina Project involved many local

North Carolinians.

      Moreover, while most evidence could likely be sent to New

Jersey electronically, and thus the distance would not present

any significant hurdle, the fact remains that any non-party

evidence remains in North Carolina, outside the subpoena power

of this Court. See FED. R. CIV. P. 45(c)(2) (“A subpoena may

command . . . production of documents, electronically stored

information, or tangible things at a place within 100 miles of

where the person resides, is employed, or regularly transacts

business in person”).      Similarly, given the involvement of


                                     15
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 16 of 19 PageID: 746



approximately 46 consultants, contractors, and subcontractors

who were not from New Jersey and instead mostly from North

Carolina, this Court agrees it would be more convenient for the

witnesses for the claims related to the North Carolina Project

to be heard in the Western District of North Carolina.

      Finally, Kitchen seems to be the most convenient party to

this litigation if the matter remains in New Jersey as it is the

only New Jersey citizen; however, Kitchen is the one requesting

this Court to transfer the matter.         At most, the Court finds

this factor neutral as Haven is also not a resident of New

Jersey or North Carolina.       In sum, this Court finds the private

factors weigh in favor of transferring counterclaims 2 - 5 to

the Western District of North Carolina.

      Addressing the public factors next, this Court finds that

these similarly weigh in favor of transfer.          First, neither

party addresses potential problems with enforceability of

judgments, but the Court notes that the North Carolina claims

relate to contracts with non-parties to this litigation which

raises issues of not only Defendant’s motives but the

enforceability and even propriety of any judgment against

Plaintiff.    This factor favors severance and transfer of

counterclaims 2-5.      Second, this Court finds the practical

considerations factor favors transfer because as addressed




                                     16
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 17 of 19 PageID: 747



above, litigating in New Jersey would make it more difficult to

gather evidence and witnesses.

      Third, as most recently reported, the District of New

Jersey has 32,019 pending cases, while the Western District of

North Carolina has 1,129 pending cases.          See U.S. Courts,

Federal Judicial Caseload Statistics tbl. C (March 31, 2019),

https://www.uscourts.gov/statistics/table/c-1/federal-judicial-

caseload-statistics/2019/03/31.        Considering the relative court

congestion and administrative difficulty between fora, this

factor weighs in favor of transfer.

      Fourth, “[c]ourts have an interest in deciding local

controversies, and consequently, when an action involves

injuries sustained in a particular locale, the public interest

supports adjudication of the controversy in that locale.”

Mancini, 2013 WL 6147808, at *4 (internal quotations omitted).

Because the incidents giving rise to this case occurred solely

in North Carolina, it has a stronger local interest in this

litigation than does New Jersey, as its only connection to the

litigation is that Kitchen is a New Jersey resident.            “Although

New Jersey may harbor a valid interest in protecting its

citizens when they travel abroad, ‘the burden of jury duty is

more fairly placed on the [local] residents . . . who maintain

an interest in resolving disputes which arise from accidents

happening within their borders.’”         Mancini, 2013 WL 6147808, at


                                     17
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 18 of 19 PageID: 748



*4 (quoting Coppola v. Ferrellgas, Inc., 250 F.R.D. 195, 201

(E.D. Pa. 2008)).      Accordingly, this factor weighs in favor of

transfer.

      Fifth, because North Carolina tort and contract law would

apply to counterclaims 2 - 5, as the North Carolina Project

occurred in North Carolina, this final factor also weighs in

favor of transfer.      See, e.g., Foster, 2018 WL 3360763, at *3

(considering motion to transfer from New Jersey to Florida and

finding that, “while a district court sitting in diversity is

able to interpret any state's law, a Florida court will be more

familiar with Florida negligence law”); Goldstein, 2015 WL

9918414 at *5 (noting that, “while this Court has the

wherewithal to apply” another state’s law, a district court

within the applicable state is “certainly more likely to have a

better knowledge of [that state’s] tort law”).

      Considering that the public and private interest factors

weigh in favor of transfer, this Court finds that transfer to

the Western District of North Carolina is appropriate.            This

Court notes that it may sever claims under Federal Rule of Civil

Procedure 21, and then transfer the severed claims under Section

1404(a), while retaining jurisdiction over the remaining claims

in an action.     Dao v. Knightsbridge Int’l Reins. Corp., 15 F.

Supp. 2d 567, 576 (D.N.J. 1998); see also White v. ABCO Eng’g

Corp., 199 F.3d 140, 144 (3d Cir. 1999) (“Nothing within § 1404


                                     18
Case 1:19-cv-10995-NLH-JS Document 57 Filed 12/29/20 Page 19 of 19 PageID: 749



prohibits a court from severing claims against some defendants

from those against others and transferring the severed

claims.”).    This procedure is “not likely to be appropriate

where the partial transfer would require the same issues to be

litigated in two places.”       Dao, 15 F. Supp. 2d at 576 (quotation

and citation omitted).       Moreover, severance is inappropriate

where the “potential inefficiency of litigating the same facts

in two separate forums” outweighs “the convenience to the

parties requesting transfer.”        White, 199 F.3d at 144.        Here,

transferring only some of Haven’s counterclaims would be

appropriate because counterclaims 2 - 5 relate entirely to the

North Carolina Project while the remaining claims and

counterclaim only relate to the Indiana Project.           Thus, the same

issues and facts would not be litigated in two places.

                                 CONCLUSION

      For the above reasons, the Court will deny Kitchen’s Motion

to Dismiss to the extent it seeks dismissal of counterclaims 2 -

5 and grants Kitchen’s Motion to the extent it seeks to transfer

the asserted counterclaims 2 - 5 to the United States District

Court for the Western District of North Carolina.           Those

counterclaims will be severed and transferred.

      An appropriate Order will be entered.

Date: December 28, 2020                     s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.



                                     19
